DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 26-27 and Species A, Figs. 1A-B in the reply filed on 02/09/2022 is acknowledged. Claims 4, 10 and 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of lumens” of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6 and 8-9, the recitation “each section of the first and second sections” is indefinite because it is not clear what is meant by “each section.”  For examination purposes the aforementioned recitation has been interpreted as “wherein the first and second sections of the catheter tube are …” and the Examiner suggest amending claims 5-6 and 8-9 to recite similar language as the interpretation of the claim.
Regarding claims 8-9, the recitation “the other section” is indefinite because it is not clear what section “the other section” is referring to.  For examination purposes the aforementioned recitation has been interpreted as “the first and second section of the catheter tube are welded …”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (Pub. No. 2016/0346503).
Regarding claim 1, Jackson et al. teaches rapidly inserted central catheter ("RICC") (10, Figs. 1-7), comprising: a first section (40I, Figs. 6-7) of a catheter tube (12) formed of a first material having a first durometer (see [0254]-[0255] where the material of 40I has a durometer), the first section (40I)  in a distal-end portion (distal-end portion, Fig. 6 above) of the catheter tube (12, see Figs. 1 and 7); a second section (40H, Figs. 6-7) of the catheter tube (12) formed of a second material having a second durometer less than the first durometer (see [0254]-[0255] where the material of 40H has a durometer less that the durometer of 40I), (40H) in the distal-end portion of the catheter tube (12) proximal of the first section (40I, see Fig. 6 above and Fig. 7); and a junction (junction, Fig. 7 below, see [0252] where segments 40A-40I are welded together; hence, it is the Examiner’s position that the point between 40H and 40I where 40H is welded to 40I is a junction) between the first (40I) and second sections (40H) of the catheter tube (12), the first (40I) and second sections (40H) of the catheter tube (12) having a column strength sufficient to prevent buckling of the catheter tube when inserted into an insertion site and advanced through a vasculature of a patient (see [0205]).
Regarding claim 7, Jackson et al. teaches wherein the first section (40I) of the catheter tube (12) includes a flared proximal-end portion (see Fig. 7 below), the second section (40H) of the catheter tube (12) includes a tapered distal-end portion (Fig. 7 below), and the tapered distal-end portion of the second section (40H, see Fig. 7 below) of the catheter tube (12) sits within the flared proximal-end portion of the first section (40I, see Fig. 7 below) of the catheter tube (12).
[AltContent: textbox (flared proximal-end portion)]Thefreedictionary.com defines “within” as “at or to some point not beyond, as in length or distance; not farther than” and it is the Examiner’s position that 40H is at the flared proximal-end portion of 40I. 
[AltContent: textbox (tapered distal-end portion)]Examiner’s Annotated Fig. 7
[AltContent: ][AltContent: ][AltContent: textbox (junction)][AltContent: arrow]
    PNG
    media_image1.png
    173
    607
    media_image1.png
    Greyscale


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et .
[AltContent: ]Regarding claim 27, Jackson et al. teaches a rapidly inserted central catheter ("RICC") (10, Figs. 1-7), comprising: a first section (40I, Figs. 6-7) in a distal-end portion (see Fig. 6 above) of a catheter tube (12, Fig. 1); a second section (40G, Fig. 6) in the distal-end portion (see Fig. 6 below) of the catheter tube (12) proximal of the first section (40I, see Fig. 6); and a junction between (40H, Fig. 6) the first (40I) and second sections (40G) of the catheter tube (12, see Fig. 6), the first (40I) and second sections (40G) of the catheter tube (12) formed of a same material or different materials having substantially equal durometers (see [0261]-[0262], it is the Examiner’s position that the durometers recited in [0262] for 40I and 40G are substantially equal) provided a column strength of the catheter tube is sufficient to prevent buckling of the catheter tube (12) when inserted into an insertion site and advanced through a vasculature of a patient ([0205]).
Examiner’s Annotated Fig. 6
[AltContent: textbox (distal-end portion)]
    PNG
    media_image2.png
    118
    622
    media_image2.png
    Greyscale


Alternative Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (Pub. No. 2016/0346503).
Regarding claim 1, Jackson et al. teaches a rapidly inserted central catheter ("RICC") (10, Figs. 1-7), comprising: a first section (40I, Figs. 6-7) of a catheter tube (12) formed of a first material having a first durometer (see [0254]-[0255] where the material of 40I has a durometer), the first section (40I) in a distal-end portion (distal-end portion, Fig. 6 above) of the catheter tube (12, see Figs. 1 and 7); a second section (40G, Fig. 6) of the catheter tube (12) formed of a second material having a second durometer (see [0254]-[0255] where the material of 40G has a durometer), the second section (40G) in the distal-end portion (distal-end portion, Fig. 6 above) of the catheter tube (12) proximal of the first section (40I, see Fig. 6); and a junction (40H, Figs. 6-7) between the first (40I) and second sections (40G) of the catheter tube (12, see Figs. 6 and 7), the first (40I) and second sections (40G) of the catheter tube having (12) when inserted into an insertion site and advanced through a vasculature of a patient (see [0205]) but does not specifically teach that in the embodiment of Figs. 1-7 that the second material has a second durometer (see [0255]) less than the first durometer.  
However, Jackson et al. teaches that in an embodiment the first segment (40I) has a higher durometer and is stiffer than the second segment (40G, see [0255] and [0262]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Figs. 1-7 taught by Jackson et al. such that the segment 40I is stiffer than segment 40H and 40G and segment 40H is stiffer than segment 40G as taught by Jackson because Jackson teaches that such combination of the variable stiffness of the catheter is envisioned for ensuring that the catheter is pushable through tortuous pathways of the vasculature without buckling (see [0205]).
Regarding claim 2, Jackson et al. teaches wherein the junction (40H) is a third section of the catheter tube (12, see Fig. 6 of Jackson et al.) formed of a third material having a third durometer between the first (40I) and second durometers (40G, see Jackson et al. see [0255] and [0262] and rejection of claim 1 above).
Regarding claim 3, Jackson et al. teaches wherein the junction includes (40H) a tapered distal-end portion (see Fig. 7 below), the first section (40I) of the catheter tube (12) includes a flared proximal-end portion (see Fig. 7 below), and the tapered distal-end portion (see Fig. 7 below) of the junction (40H) sits within the flared proximal-end portion (see Fig. 7 below) of the first section (40I) of the catheter tube (12). 
Thefreedictionary.com defines “within” as “at or to some point not beyond, as in length or distance; not farther than” and it is the Examiner’s position that 40H is at the flared proximal-end portion of 40I. 
[AltContent: textbox (flared proximal-end portion)]Examiner’s Annotated Fig. 7
[AltContent: textbox (tapered distal-end portion)]
[AltContent: ][AltContent: ]
    PNG
    media_image1.png
    173
    607
    media_image1.png
    Greyscale

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (Pub. No. 2016/0346503) in view of Wu (Pub. No. 2004/0230178).
Regarding claim 5, Jackson et al. teaches wherein each section of the first (40I) and second sections (40G) of the catheter tube (12) is welded (see Jackson et al., [0252]) to the junction (40I) but does not teach in a heat weld.  However, Wu teaches using heat welding to attach components of a medical catheter (see [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Jackson et al. by heat welding as taught by Wu to attach all of the segments 40A-40I together because Wu teaches that heat welding is known in the art for attaching components of a medical catheter (see [0030]) and Jackson et al. teaches that the segments 40A-40I may be welded together.
Regarding claim 8, Jackson et al. teaches wherein each section of the first (40I) and second sections (40H) of the catheter tube (12) is welded (see Jackson et al., [0252]), thereby forming the junction (junction, see Fig. 7 above under claim 7) between the first (40I) and the second (40H) sections of the catheter tube (12) but does not teach in a heat weld.  
(see [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Jackson et al. by heat welding as taught by Wu to attach all of the segments 40A-40I together because Wu teaches that heat welding is known in the art for attaching components of a medical catheter (see [0030]) and Jackson et al. teaches that the segments 40A-40I may be welded together.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (Pub. No. 2016/0346503) in view of Miller et al. (Pub. No. 2002/0198492).
Regarding claim 6, Jackson et al. teaches wherein each section of the first (40I) and second sections (40G) of the catheter tube (12) is welded (see Jackson et al., [0252]) to the junction (40I) but does not teach in a solvent weld.  However, Miller et al. teaches using solvent welding to attach components of a medical catheter (see [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Jackson et al. by using solvent welding as taught by Miller et al. to attach all of the segments 40A-40I together because Miller et al. teaches that heat welding is known in the art for attaching components of a medical catheter (see [0059]) and Jackson et al. teaches that the segments 40A-40I may be welded together.
Regarding claim 9, Jackson et al. teaches wherein each section of the first (40I) and second sections (40H) of the catheter tube (12) is welded (see Jackson et al., [0252]) to the other section, thereby forming the junction (junction, Fig. 7 above) between the first (40I) and second sections (40H) of the catheter tube (12) but does not teach in a solvent weld.  However, Miller et al. teaches using solvent welding to attach components of a medical catheter (see [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Jackson et al. by using solvent welding as taught by Miller et al. to attach all of the segments 40A-40I together because Miller et al. teaches that heat welding is known in the art for attaching components of a medical catheter (see [0059]) and Jackson et al. teaches that the segments 40A-40I may be welded together.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (Pub. No. 2016/0346503) in view of Lim et al. (Pub. No. 2017/0072165).
Regarding claim 11, Jackson et al. teaches that the first section (40I) may be formed from polymer such as polyether block amide but does not teach wherein the first section of the (114, Fig. 1B) of a catheter (100, Fig. 1A) that may be formed from polyurethane or polyether block amide (see [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Jackson et al. such that 40I is formed from polyurethane as taught by Lim et al. because Lim et al. teaches that polyurethane is an art effective equivalent material to polyether block amide (see [0021]) and Jackson et al. teaches that the segments may be formed from polymers but not limited to the type of polymers listed (see Jackson et al. [0261]).
Regarding claim 12, Jackson et al. teaches that the second section (40H, see 102 rejection of claim 1 above) may be formed from polymer such as polyether block amide but does not teach wherein the second section of the catheter tube is polyvinyl chloride, polyethylene, polyurethane, or silicone.  However, Lim et al. teaches a portion (114, Fig. 1B) of a catheter (100, Fig. 1A) that may be formed from polyurethane or polyether block amide (see [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Jackson et al. such that 40H is formed from polyurethane as taught by Lim et al. because Lim et al. teaches that polyurethane is an art effective equalevent material to polyether block amide (see [0021]) and Jackson et al. teaches that the segments may be formed from polymers but not limited to the type of polymers listed (see Jackson et al. [0261]).
Alternative Rejection of Claim 12 for 35 U.S.C. 103 Rejection of Claim 1 Above
Regarding claim 12, Jackson et al. teaches that the second section (40G, see 103 rejection of claim 1 above above) may be formed from polymer such as polyether block amide but does not teach wherein the second section of the catheter tube is polyvinyl chloride, polyethylene, polyurethane, or silicone.  However, Lim et al. teaches a portion (114, Fig. 1B) of a catheter (100, Fig. 1A) that may be formed from polyurethane or polyether block amide (see [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Jackson et al. such that 40G is formed from polyurethane as taught by Lim et al. because Lim et al. teaches that polyurethane is an art effective equivalent material to polyether block amide (see [0021]) and Jackson et al. teaches that the segments may be formed from polymers but not limited to the type of polymers listed (see Jackson et al. [0261]).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (Pub. No. 2016/0346503) in view of Sarabia et al. (Pub. No. 2016/0346503).
Regarding claim 26, Jackson et al. teaches a rapidly inserted central catheter ("RICC") (10, Figs. 1-7), comprising: a first section (40I, Figs. 6-7) of a catheter tube (12, Fig. 1) formed of a first material having a first durometer see [0254]-[0255] where the material of 40I has a durometer), the first section (40I) in a distal-end portion (see Fig. 6 above) of the catheter tube (12) having a single lumen (26, Fig. 2); a second section (40G, Fig. 6) of the catheter tube (12) formed of a second material having a second durometer (see [0254]-[0255] where the material of 40G has a durometer), the second section (40G) in the distal-end portion (distal-end portion, Fig. 6 above) of the catheter tube (12) proximal of the first section (40I) having a pair of lumens; and a junction (40H, Figs. 6-7) between the first (40I) and second sections (40H) of the catheter tube (12) in which the pair of lumens transitions into the single lumen, the first (40I) and second sections (40G) of the catheter tube (12) having a column strength sufficient to prevent buckling of the catheter tube (12) when inserted into an insertion site and advanced through a vasculature of a patient ([0205]).  
Jackson et al. does not specifically teach that in the embodiment of Figs. 1-7 that the second material has a second durometer less than the first durometer, the second section having a pair of lumens and the pair of lumens transitioning into a single lumen at the junction.  However, Jackson et al. teaches that in an embodiment the first segment (40I) has a higher durometer and is stiffer than the second segment (40G, see [0255] and [0262])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Figs. 1-7 taught by Jackson et al. such that the segment 40I is stiffer than segment 40H and 40G and segment 40H is stiffer than segment 40G as taught by Jackson because Jackson teaches that such combination of the variable stiffness of the catheter is envisioned for ensuring that the catheter is pushable through tortuous pathways of the vasculature without buckling (see [0205]).
Jackson et al. does not teach the second section having a pair of lumens and the pair of lumens transitioning into a single lumen at the junction.  However, Sarabia et al. teaches a catheter (10, Fig. 1) having a section having a pair of lumens (20/22, Fig. 2) transitioning into a single lumen (33, Fig. 2) at a junction (32, Fig. 2, see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lumen of the device taught by Jackson et al. such that the device has dual lumens from 40A to 40G that come together and transition at 40H to form a single lumen along 40I such as the device taught by Sarabia et al. because such design will help prevent the need to use multiple guidewires (see [0005]).  Further, Jackson et al. teaches that the device can have multiple lumens (see Jackson et al. [0203]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783